Citation Nr: 1118977	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-46 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits, in the calculated amount of $81,116.26, to include the validity of the debt.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and B. T.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 1969, for which he was awarded a Combat Action Ribbon and a Purple Heart.

In a June 2008 decision, the Boston, Massachusetts RO (Boston RO) discontinued the Veteran's benefits because he was the subject of an outstanding warrant and as such was considered a fugitive felon and ineligible to receive VA benefits, as a result he had been overpaid.  Later the same month, the Debt Management Center (DMC) in St. Paul, Minnesota notified the Veteran that he had been overpaid $81,116.26, and that he could request a waiver of the debt and/or ask for a hearing.  In July 2008, the Veteran requested a waiver of the debt and a hearing.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Committee on Waivers and Compromises (Committee) at the Philadelphia, Pennsylvania, ROIC, which denied a request for waiver of recovery of overpayment of VA compensation benefits.  The Veteran filed a notice of disagreement (NOD) with the Committee July 2009 decision, asserting that he was not a fugitive felon as he had been charged with a misdemeanor, not a felony.  

In June 2009, the Veteran and B. T. testified before the Committee and they also testified before the undersigned Veterans Law Judge in March 2011, during videoconference hearings at the Boston RO.  Copies of the hearing transcripts are associated with the record.  In March 2011, the Veteran submitted additional evidence, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).  As explained below, the underlying issue in this case concerns the propriety of the creation of the debt in the first place; therefore, the Board has recharacterized the issue on appeal as described on the title page.



FINDINGS OF FACT

1.  In November 2001, the Veteran began receiving VA compensation benefits at a combined 70 percent rating.

2.  In March 2008, the Boston RO received notice that the Veteran was the subject of an outstanding warrant issued on November 1, 2001.

3.  In June 2008, the Boston RO terminated the Veteran's VA compensation benefits, effective from December 27, 2001, based on a finding that the Veteran was a fugitive felon.

4.  After VA informed the Veteran of the outstanding warrant in March 2008, he took immediate action to clear it; the warrant was recalled in May 2008.

5.  On March 26, 2009, the Veteran entered a guilty plea on an amended charge of Operating Under the Influence (OUI) of liquor, second offense, a misdemeanor.

6.  At the time the Boston RO terminated the Veteran's VA compensation benefits, there was insufficient evidence of record to show that he met the definition of fugitive felon as he had no knowledge that a warrant had been issued until VA informed him of the warrant in March 2008.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's VA compensation benefits were improperly terminated as of December 27, 2001, and therefore the debt was not properly created.  38 U.S.C.A. §§ 5312B (West 2002); 38 C.F.R. § 3.665(n) (2001-2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As an initial matter, the Board notes that the present case involves Chapter 53 of Title 38 of the United States Code, and therefore the duty to notify and assist provisions of the VCAA do not apply.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (that is, the laws changed by the VCAA).  

Even though the VCAA does not apply, the Board notes that VA notified the Veteran of the relevant statutes and regulations in its November 2009 statement of the case (SOC) and also in a letter dated in March 2008.  The Veteran, B. T., and his representative have provided testimony and/or written statements in support of his claim, or on his behalf.  In sum, the Board finds that the Veteran has been adequately notified of the relevant statutes and regulations and has been given the opportunity to submit any additional evidence he might have to support his request in this matter.  Accordingly, the Board will address the merits of his claim.

II. Analysis 

Initially, the Board notes that the evidentiary record indicates some of the assessed indebtedness in question has been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount calculated.

Preliminary review of the record in this case indicates that the overpayment in issue resulted from retroactive termination of the Veteran's disability compensation benefits beginning on December 27, 2001 based on information received by the Boston RO that there was an outstanding warrant issued by the Brockton District Court (District Court) in Massachusetts for the Veteran on November 1, 2001.  The provisions of 38 U.S.C.A. § 5313B specifically prohibit the payment of Chapter 11 compensation benefits for any period during which a veteran is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2) (2010).

In a March 2008 letter, the Boston RO informed the Veteran that VA had been advised by law enforcement authorities that he had been identified as a fugitive felon because he was the subject of an outstanding warrant and gave the Veteran an opportunity to clear the warrant with the agency that issued it or to advise VA if he believed that VA had identified the wrong person.  The Boston RO instructed the Veteran to contact the Brockton District Court as soon as possible to determine what must be done to clear the warrant and, when that had been accomplished, to send official documentation establishing that the warrant had been cleared to the RO.  If VA did not receive evidence establishing that the warrant had been cleared within 60 days of the date of the letter, the RO informed the Veteran that VA proposed to stop his compensation benefits as of December 27, 2001, the effective date of the fugitive felon provisions, and that he could request a hearing or submit further evidence.  

In a May 2008 letter, the Veteran's private attorney enclosed a copy of the Recall of the Warrant dated May 9, 2008.  

In a letter dated June 2, 2008, the Boston RO terminated the Veteran's compensation payments effective December 27, 2001, based on his identified status as a fugitive felon and advised him that such termination had resulted in an overpayment and of his appellate rights.

In a letter dated June 14, 2008, the DMC notified the Veteran that he had been overpaid $81,116.26, and that he could request a waiver of the overpayment and/or ask for a hearing.  

In July 2008, the Veteran requested a waiver of the overpayment because it would cause him financial hardship, adding that he wanted a hearing, if the waiver was not granted.

In August 2008, the Veteran submitted a statement from the VA Medical Center (VAMC), confirming that he had been hospitalized from November 1, 2001 to November 29, 2001 and that, since he was receiving inpatient treatment, he was unable to keep his appearance date at court.

In a July 2009 statement, the Veteran's private attorney indicated that the Veteran had pled guilty to a misdemeanor and had no outstanding cases or warrants; that the Veteran would have been unable to appear in court because he was hospitalized at the VAMC in Brockton; and that the court did not make further attempts by mail or summons at his house.
 
During a June 2009 Committee videoconference hearing, the Veteran testified; that the court mailed the warrant to the wrong address to "Oakland Avenue" instead of Oakland Street" and it was returned to the post office; that he was not aware of the warrant until VA informed him of it in March 2008; and that he immediately went to the Brockton District Court to rectify the situation.  At the time that the Veteran was scheduled to appear in District Court, he was hospitalized at the VAMC.  He asserted that he did not meet the definition of a fugitive felon because he was either fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, nor was he on probation or parole.

In July 2009, the Committee denied the Veteran's request for a waiver, noting that VA had contacted the Brockton District Court, which had confirmed that the charges associated with the warrant were for felony offenses and that his receipt of VA benefits while there was an active felony arrest warrant, was an unfair financial gain at the expense of the Government.  The Committee conceded that the Veteran would experience financial hardship, but found that failure to make restitution would result in his unjust enrichment and that collection of the debt would not defeat the purpose of the benefits.

During a March 2011 Board hearing, the Veteran and B. T. indicated that, when the court issued the warrant in November 2001 he was hospitalized for 30 days at the VAMC; that the notice was not sent to the correct address of record; that he first found out about the warrant when VA informed him in March 2008; and that, if he had been notified of the warrant, he would have cleared the matter up and he would not be before VA.  With regard to his financial status, the Veteran stated that he still owed court costs and attorney's fees, adding that he was not a felon and that the warrant had been for a misdemeanor, thus he was challenging the validity of the debt.  He indicated that the warrant was issued for an OUI arrest after he failed to appear in court.  B. T. reported that she had picked the Veteran up at the police station after his OUI and that he did not appear before a magistrate at that time.  The Veteran had been unable to obtain copies of the original arrest.

In a March 10, 2010 statement, received after the Board hearing, the Assistant Clerk Magistrate of the Brockton Division of the District Court indicated that, on March 26, 2009, the Veteran entered a guilty plea on an amended charge of OUI of liquor, second offense, misdemeanor.  The Veteran was placed on probation with conditions until March 25, 2011.  

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The Board acknowledges that the Committee has not adjudicated the issue of whether the debt was proper; after resolving all doubt in the Veteran's favor, the Board concludes that the evidence does not support a finding that the Veteran was a fugitive felon under the definition in VA law and regulations at the time of the termination of his VA compensation benefits.  Thus, the debt was not properly created and there is no prejudice to the Veteran in this instance.  See 38 C.F.R. § 20.903(b) (2010) (If the Board intends to grant the benefit sought, or if the appellant or the appellant's representative has advanced or otherwise argued the applicability of the law in question, notice that the Board intends to consider such law not already considered by the originating agency is not required).

In determining whether the debt was proper in this case, the Board has considered VA Office of General Counsel opinion, VAOPGCPREC 7-2002, which noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  In that opinion the General Counsel noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  

The Board acknowledges that there is conflicting evidence in the record.  The Committee indicated that, in July 2009, a clerk at the Brockton District Court had stated that the charges associated with the warrant were for felony offenses.  The Veteran testified that the warrant was for a misdemeanor and that it was his third OUI during the March 2011 Board hearing.  In a March 10, 2010 statement, the Assistant Clerk Magistrate indicated that, on March 26, 2009, the Veteran entered a guilty plea on an amended charge of OUI of liquor, second offense, misdemeanor.  Under Massachusetts statues, first and second OUIs are classified as misdemeanors, while third offenses are classified as felonies.  Mass. Gen. Laws Ch. 90, § 24 (2010).  Neither the RO nor the Committee attempted to obtain the actual warrant at issue in this appeal for confirmation purposes.  See Garnes v. Barnhart, 336 F. Supp. 2d 1059, 1066 (N.D. Cal. 2004); Hull v. Barnhart, 336 F. Supp. 2d 1113 (D. Or. 2004) (both holding that SSA's interpretation that the mere presence of a warrant is sufficient to establish fugitive felon status is in contradiction to the underlying statute and regulations applicable to SSA benefits).  The Veteran's account of the events surrounding the issuance of the warrant appear to be credible, at least to a certain extent, because, not long after he challenged it, the court recalled the warrant and later entered a guilty plea of a misdemeanor.

As the Veteran was not convicted of a felony in this matter, and there is no contention that he had violated the conditions of a parole or probation, the only definition of fugitive felon that may apply in this case is the one providing that a fugitive felon is a person "fleeing to avoid prosecution" for an offense or an attempt to commit an offense that is a felony under the laws under the place from which the person flees.  To flee from prosecution, an individual would first have to know that he or she was facing prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005) (referring to SSA's essentially identical fugitive felon provision and holding that the statute's use of the words "to avoid prosecution" confirms that for flight to result in a suspension of benefits, it must be undertaken with a specific intent to avoid prosecution).  Here, such is not the case.  When the warrant was issued, the Veteran was living at the same address at which he had been living for many years and still lives, the address listed on the arrest report.  As the Veteran noted, the notice of the warrant was misaddressed and returned to the court, during the time period when he was hospitalized at the VAMC; because the court did not resend the notice to the Veteran's correct address, he did not know that the warrant existed until notified by VA in March 2008; and that he was not on parole or on probation for a felony nor was he fleeing to avoid prosecution.  Thus, there is no indication of record that the Veteran was aware of the warrant prior to March 2008, when the Boston RO notified him of its existence.  There is simply no evidence of record establishing that the Veteran received notice of, or otherwise knew, that he was going to be prosecuted or apprehended for any offense.  Without actual notice, the Board cannot find that the Veteran engaged in an intentional act of fleeing from prosecution.  

Based on the foregoing, the Board finds that, at the time the Boston RO terminated the Veteran's VA compensation benefits, there was insufficient evidence of record to show that the Veteran met the definition of a fugitive felon.  In light of this finding, and resolving all doubt in his favor, the Board concludes that the Veteran's VA compensation benefits were improperly terminated beginning on December 27, 2001, thereby resulting in an overpayment of VA compensation benefits, calculated in the amount of $81,116.26.


ORDER

An overpayment of VA disability compensation benefits, in the calculated amount of $81,116.26, was not properly created and assessed against the Veteran.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


